In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                ________________________

                                    No. 07-18-00421-CV
                                ________________________


                     IN RE CHRISTOPHER C. BRANTLEY, RELATOR



                                     Original Proceeding
                    Arising From Proceedings Before the 140th District Court
                                    Lubbock County, Texas
              Trial Court No. 2013-437,916; Honorable Jim Bob Darnell, Presiding


                                        February 7, 2019

               ORDER REINSTATING ORIGINAL PROCEEDING
                      Before CAMPBELL and PIRTLE and PARKER, JJ.


       We dismissed this original proceeding on January 15, 2019, due to Relator

Christopher C. Brantley’s failure to pay the filing fee or comply with chapter 14 of the

Texas Civil Practice and Remedies Code. Brantley had sought to proceed as an indigent,

but failed to file an affidavit describing his previous filings as required by section 14.004. See

TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a), (b). On January 28, 2019, within the time

for rehearing, Brantley filed a letter seeking to reinstate the proceeding and an affidavit
describing his previous filings that substantially complies with section 14.004(a) and (b).

See id.; Remsburg v. Marquez, 542 S.W.3d 823, 828-29 (Tex. App.—Amarillo 2018, no

pet.).


         Accordingly, we reinstate the proceeding, vacate our prior opinion and judgment,

and restore the proceeding to the court’s docket.


                                                 Per Curiam




                                             2